Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 8/19/2022 has been entered. Claims 1-20 remain pending in the present application.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the new ground of rejection, necessitated by the present amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8-10, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabanas et al. (US 9,320,421), in view of Oktay et al. (US 2014/0133727), and further in view of Stricko et al. (Pub. No. US 2020/0345438).

Regarding claim 1, Chabanas discloses a method for determining a set of permissible surgical port locations for a given minimally invasive surgery (MIS) surgical tool, the method comprising: 
receiving a (Col. 5, ll. 39-42: “The purpose of the invention is to provide a method and a device for helping the user to accurately and automatically determine portals and safe access areas for arthroscopic procedures using pre-operative 3D image”); 
determining, based on the received (Col. 5, ll. 57-59: “From the patient 3D image, an external 3D surface model S of the bone showing the cortical surface or the cartilage surface is reconstructed”);
receiving an identification of a surgical procedure (The surgical procedure in this example is an arthroscopic procedure, as disclosed in col. 5, ll. 39-42 cited above) and in response determining a set of normalized surgical target locations in the parametric (Col. 7, ll. 14-32. In particular, a set of access elements is determined for an atlas which is a generic parametric model for a reference person representative of a population. These access elements could be viewed as normalized surgical target locations because they are determined based on the generic (normalized) parametric model); 
mapping the set of normalized surgical target locations to a set of un-normalized surgical target locations in said instance of the parametric (Col. 8, ll. 10-18: “The next step of the method is to infer the pre-determined access elements built in the atlas to the patient. This is achieved by building a transform [T] between Rbone and Ratlas... [I]n a preferred embodiment, a size factor is assigned in order to take into account significant variations between the atlas and the patient”. In particular, a set of access elements on the patient-specific (un-normalized) 3D surface model is also determined, as disclosed in col. 7, ll. 10-13 (“Once a specific bone reference coordinate system Rbone has been attached to a bone using the method described above, the next step is to assign some pre-determined access elements to the patient data”). Then a transform between Rbone and Ratlas maps the set of portals on the generic model to the set of portals on the patient-specific 3D surface model, which could be viewed as an instance of the generic model); 

computing a set of permissible port locations on said instance of the parametric  (As described in col. 8, line 10 to col. 9, line 2, the transform [T] computes a set of permissible portals on the patient-specific surface model).
Chabanas, however, does not disclose the above strike-through limitations.
In the same field of minimally invasive surgery, Oktay teaches generating an instance of a parametric torso model based on a patient’s measurements, wherein the parametric torso model has a dome shape that takes into account an insufflation effect (Pars. 4: “Embodiments of the present invention achieve coupling between the registration and insufflation model by optimizing an intensity similarity measure between the modeled pre-operative image and the intra-operative image. Embodiments of the present invention optimize biomechanical parameters to estimate an insufflation model with patient-specific biomechanical parameters”, and 21: “Returning to FIG. 2, at step 208, deformation of the segmented target organ and surrounding anatomical structures in the pre-operative image is estimated using gas insufflation model constrained registration with the intra-operative image. This step computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, which is based on mechanical parameters and pressure levels. This gas insufflation model is applied to the pre-operative image to achieve an initial alignment with the intra-operative image, which accounts for both non-rigid and rigid transformations caused by the insufflation”, and 24: “Image 410 of FIG. 4 shows the mesh, including the abdominal wall 402, liver 404, and surrounding tissue 406 mesh elements, deformed under the pressure representing the insufflated gas. The applied force field together with the internal tissue properties deform the meshes while preserving the mesh topology. Then force, acceleration, and displacement field for each mesh node are integrated and computed in an iterative approach”. In particular, the cross section of the mesh model shown in Fig. 4 is understood to have a dome shape).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Oktay into Chabanas by generating an instance of a generic parametric torso model based on a patient’s measurements, wherein the generic parametric torso model has a dome shape that takes into account an insufflation effect, and mapping a set of normalized portal locations in the generic parametric torso model to a set of un-normalized portal locations in the instance of the generic parametric torso model using the transformation [T]. The motivation would have been to extend Chabanas’ technique to the field of laparoscopic surgery where a parametric torso model could be used to account for both non-rigid and rigid transformations caused by insufflation (Oktay, par. 21).
Furthermore, Stricko teaches determining a set of permissible port locations based on characteristics of a surgical tool attached to a robotic arm (Par. 47: “At a process 352, a reachability metric is determined for a port location. The reachability metric is a kinematic measure of how well the target tissue and/or the target workspace identified during process 330 may be reached using an instrument inserted into the workspace via the port location. In some embodiments, the reachability metric may address the ability of the instrument to reach the target tissue from the port location.” The reachability metric of an instrument could be interpreted as its characteristic).
Stricko and Chabanas are in the same field of endeavor. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Chabanas by acquiring characteristics (e.g. reachability metrics) of a surgical tool, and computing the set of permissible port locations based on the characteristics of the surgical tool, as taught by Stricko. The motivation would have been to evaluate the suitability of possible port locations (Stricko, par. 46).

Regarding claim 2, Chabanas in view of Oktay and Stricko teaches the method of claim 1 wherein the plurality of measurements of the patient comprises one or more measurements obtained from a medical imaging procedure performed on the patient (Chabanas, col. 6, ll. 5-20).

Regarding claim 6, Chabanas in view of Oktay and Stricko teaches the method of claim 1 wherein determining an instance of a parametric torso model comprises deriving an external surface for an insufflated state by applying a distention factor to a non-insufflated state external surface (Oktay, par. 21: “Returning to FIG. 2, at step 208, deformation of the segmented target organ and surrounding anatomical structures in the pre-operative image is estimated using gas insufflation model constrained registration with the intra-operative image. This step computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, which is based on mechanical parameters and pressure levels. This gas insufflation model is applied to the pre-operative image to achieve an initial alignment with the intra-operative image, which accounts for both non-rigid and rigid transformations caused by the insufflation. To incorporate this biomechanical gas insufflation model into a registration framework, the model parameters are coupled with an intensity similarity measure, which is used to tune the model parameters so they are patient-specific”. See also Fig. 5 and associated description).

Regarding claim 8, Chabanas in view of Oktay and Stricko teaches the method of claim 1 wherein determining an instance of a parametric torso model comprises directly generating an external surface based on the received plurality of measurements having been taken while the patient was insufflated (Oktay, par. 28).

Claims 9, 10, 14 and 16 recite similar limitations as respective claims 1, 2, 6 and 8, but are directed to a computer system comprising a processor and memory. Since Chabanas also discloses such a system (Col. 1, ll. 6-8), these claims can be rejected under the same rationales set forth in the rejections of their respective claims. Note that Fig. 4 of Oktay also shows an external surface and a visceral surface of the parametric torso model.

Claims 17-19 recite similar limitations as respective claims 1, 2 and 6, but are directed to a computer-readable storage medium storing instructions for implementing the steps recited in the respective claims. Since any computer-implemented method can be stored on a computer-readable storage medium as computer instructions, these claims can be rejected under the same rationales set forth in the rejections of their respective claims. Note that Fig. 4 of Oktay also shows an external surface and a visceral surface of the parametric torso model.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabanas in view of Oktay and Stricko as applied to respective claim(s) 1 and 9 above, and further in view of Khalili et al. (US 2016/0379419).

Regarding claim 3, Chabanas in view of Oktay and Stricko teaches the method of claim 1 
In the same field of 3D modelling, Khalili teaches constructing a 3D model of a piece of clothing that comprises an elliptical cylinder having a plurality of cross sections (Par. 47: “FIG. 5A illustrates an example bi-sectional plane 505 on a 3D top template 510. As shown the bi-sectional plane 505 is a cross section at around the hip area of the 3D model template 510. On this bi-sectional plane 505, there are two control points—control point 515 and control point 520. FIG. 5B illustrates a cross-section of the 3D top template 510 that is sliced at the bi-sectional plane 505. Similarly, referring back to FIG. 2A, the 3D tops template 205 is shown to have multiple bi-sectional planes, including bi-sectional plane 225 and bi-sectional plane 230. In this example, the control point 215 belongs to the bi-sectional plane 225, and the control point 220 belongs to the bi-sectional plane 230”).
In light of Khalili’s teaching, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Chabanas by configuring the parametric torso model to have at least four elliptical cross sections at hip plane, waist plane, chest plane and upper chest plane. The motivation would have been to be able to modify the shape of the parametric torso model by manipulating control points inserted around these cross sections (See Khalili’s Abstract).

Claim 11 recites similar limitations as claim 3, but is directed to a computer system comprising a processor and memory. Since Chabanas also discloses such a system (Col. 1, ll. 6-8), claim 11 can be rejected under the same rationale set forth in the rejection of claim 3.

Claim(s) 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabanas in view of Oktay and Stricko as applied to respective claim(s) 6, 14 and 19 above, and further in view of Vilos et al. (“Effect of body habitus and parity on the initial Veres intraperitoneal CO2 insufflation pressure during laparoscopic access in women”, 2006).

Regarding claim 7, Chabanas in view of Oktay and Stricko teaches the method of claim 6 
In the same field of laparoscopy using insufflation, Vilos discloses that there is a correlation between insufflation pressure and a patient’s BMI (See Abstract).
In light of Vilos’ teaching, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Chabanas by making the distention factor vary as a function of a patient’s BMI. The motivation would have been to create a more accurate insufflation model.

Claim 15 recites similar limitations as claim 7, but is directed to a computer system comprising a processor and memory. Since Chabanas also discloses such a system (Col. 1, ll. 6-8), claim 15 can be rejected under the same rationale set forth in the rejection of claim 7.

Claim 20 recites similar limitations as claim 7, but is directed to a computer-readable storage medium storing instructions for implementing the steps recited in the respective claims. Since any computer-implemented method can be stored on a computer-readable storage medium as computer instructions, claim 20 can be rejected under the same rationale set forth in the rejection of claim 7.

Allowable Subject Matter
Claim(s) 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613